CONNECTONE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (the “Plan”) is entered into as of
this 10th day of December, 2019 to be deemed effective as of the effective Date
(as defined below) by and between ConnectOne Bank (the “Employer” or the
“Bank”), and __________________ (the "Executive" or “Participant”) .

WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;

WHEREAS, to encourage the Executive to remain an employee of the Employer, the
Employer is willing to provide supplemental retirement benefits to the
Executive, payable out of the Employer’s general assets; and

WHEREAS, the parties hereto intend that this Plan shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and shall be considered a plan described in Section
301(a)(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

WHEREAS this Plan is intended to comply with the requirements of Internal
Revenue Code Section 409A. Accordingly, the intent of the parties hereto is that
the Plan shall be operated and interpreted consistent with the requirements of
Section 409A.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

ARTICLE 1
DEFINITIONS

Whenever used in this Plan, the following terms have the meanings specified —

1.1 “Accrual Balance” means the liability that should be accrued by the Employer
under accounting principles generally accepted in the United States (“GAAP”) for
the Employer’s benefit obligation to the Executive under this Plan.

1.2 “Administrator” means the Employer as defined herein.

1.3 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.

1.4 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.5 “Board” means the Board of Directors of the Employer.

--------------------------------------------------------------------------------



1.6 “Change in Control” For the purposes of this Plan, the term Change in
Control means a change in the ownership or control of ConnectOne Bancorp ( the
“Company”) through any one or more of the following (as described in Treasury
Regulation § 1.409A-3(i)(5)):

(a) any one person or entity, or more than one person or entity acting as a
group, acquires ownership of stock of the Company that, together with stock
previously held by the acquirer, constitutes more than 50% percent of the total
fair market value or total voting power of the Company. If any one person or
entity, or more than one person or entity acting as a group, is considered to
own more than 50% percent of the total fair market value or total voting power
of the Company, the acquisition of additional stock by the same person or entity
or persons or entities acting as a group does not cause a change in ownership.
An increase in the percentage of stock owned by any one person or entity, or
persons or entities acting as a group, as a result of a transaction in which the
Bank or the Company acquires its stock in exchange for property, is treated as
an acquisition of stock;

(b) any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the 12 month period ending on the date
of the most recent acquisition by that person or entity or persons or entities
acting as a group) ownership of the stock of the Company stock possessing at
least 30% percent of the total voting power of the stock;

(c) a majority of the members of the Board is replaced during any 12 month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or

(d) any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the 12 month period ending on the date
of the most recent acquisition by that person or entity or persons or entities
acting as a group) assets from the Bank or the Company that have a total gross
fair market value equal to at least 40% of the total gross fair market value of
all the Bank’s or Company’s assets immediately prior to the acquisition or
acquisitions. Gross fair market value means the value of the assets, or the
value of the assets being disposed of, without regard to any liabilities
associated with these assets.

In determining whether a Change in Control occurs, the attribution rules of
section 318 of the Code apply to determine stock ownership

1.7 “Disability” means the Executive is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, (b) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Employer, or (c) is determined to be totally disabled by the Social Security
Administration.

2

--------------------------------------------------------------------------------



1.8 “Effective Date” means January 1, 2019.

1.9 “Early Termination Benefit Percentage” means Executive’s vested percentage
in the benefit provided for under Section 2.1 hereof, determined by ratably
vesting the benefit over the number of months equal to the difference between
Executive’s age on the Effective Date and the Full Vesting Age, and crediting
Executive for the number of full or partial months of service completed prior to
the Termination of Employment. By way of example, if Executive is 60 years old
on the Effective Date and has a Termination of Employment at age 61, Executive’s
Early Termination Percentage will be 20% (i.e., 65-60 = a ratable 60 month
vesting period, with 12 months of service completed, or 20% of the required
vesting), and Executive’s benefit will be 20% of the benefit provided for under
Section 2.1 hereof.

1.10 “Final Salary” means the Executive’s annual base salary, which excludes
bonus, incentive compensation and benefits, as of the date of the Termination of
Employment.

1.11 “Full Vesting Age” means the attainment of age sixty-five (65).

1.12 “Person” means an individual, corporation, partnership, trust, association,
joint venture, pool, syndicate, sole proprietorship, unincorporated organization
or other entity.

1.13 “Plan Administrator” means the plan administrator described in Article 8.

1.14 “Plan Year” means a twelve-month period commencing on January 1, and ending
on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Plan and end on December 31 of the year in which occurs
the Effective Date.

1.15 “Regulatory Body” refers to the Board of Governors of the Federal Reserve
System (FRB), the Federal Deposit Insurance Corporation (FDIC), and the New
Jersey Department of Banking and Insurance (“DOBI”), also known as “the
agencies”.

1.16 “Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Plan, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Plan during the twelve (12) month period that begins on the first day of
April following the close of the identification period.

1.17 “Termination for Cause” and “Cause” shall have the same definition
specified in any effective severance or employment agreement or plan existing on
the date hereof or hereafter entered into between the Executive and the Bank. If
the Executive is not a party to a severance or employment agreement or plan
containing a definition of termination for cause, Termination for Cause means
the Bank terminates the Executive’s employment because of:

(a) fraud;

(b) embezzlement;

3

--------------------------------------------------------------------------------



(c) conviction of or plea of nolo contendere by the Executive of any felony;

(d) a material breach of, or the willful failure or refusal by the Executive to
perform and discharge the Executive’s duties, responsibilities and obligations
as an employee of the Bank;

(e) any act of moral turpitude or willful misconduct by the Executive intended
to result in personal enrichment of the Executive at the expense of the
Employer, or any of its affiliates or which has a material adverse impact on the
business or reputation of the Employer or any of its affiliates (such
determination to be made by the Board in its reasonable judgment);

(f) intentional material damage to the property or business of the Employer;

(g) gross negligence; or

(h) the ineligibility of the Executive to perform Executive’s duties because of
a ruling, directive, order, stipulation or other action by any agency of the
United States or any state of the United States having regulatory authority over
the Employer;

but in each forgoing case only if

(1) the Executive has been provided with written notice of any assertion that
there is a basis for termination for cause which notice shall specify in
reasonable detail specific facts regarding any such assertion,

(2) such written notice is provided to the Executive a reasonable time (and in
any event no less than three business days) before the Board meets to consider
any possible termination for cause,

(3) at or prior to the meeting of the Board to consider the matters described in
the written notice, an opportunity is provided to the Executive and his counsel
to be heard before the Board with respect to the matters described in the
written notice,

(4) any resolution or other Board action held with respect to any deliberation
regarding or decision to terminate the Executive for cause is duly adopted by a
vote of at least two-thirds of the entire Board (excluding the Executive) at a
meeting of the Board duly called and held, and

(5) the Executive is promptly provided with a copy of the resolution or other
corporate action taken with respect to such termination. No act or failure to
act by the Executive shall be considered willful unless done or omitted to be
done by him not in good faith and without reasonable belief that his action or
omission was in the best interests of the Employer. The unwillingness of the
Executive to accept any or all of a material change in the nature or scope of
his position, authorities or duties, a reduction in his total compensation or
benefits, a relocation that he deems unreasonable in light of his personal
circumstances, or other action by or request of the Employer in respect of his
position, authority, or responsibility that he reasonably deems to be contrary
to the terms of his or her employment , may not be considered by the Board to be
a failure to perform or misconduct by the Executive.

4

--------------------------------------------------------------------------------



1.18 “Termination of Employment” with the Employer means that the Executive
shall have ceased to be employed by the Employer for reasons other than death,
excepting a leave of absence approved by the Employer. Whether a termination of
employment has occurred is determined based on whether the facts and
circumstances indicate that the Bank and the Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding twenty-four (24) month period (or the full period of
services to the Bank if the Executive has been providing services to the Bank
less than twenty-four (24) months). Notwithstanding any other provision hereof,
a Termination of Employment shall only be deemed to have occurred if such
Termination of Employment would constitute a separation from service as that
term is defined and interpreted in Section 409A of the Code and Treasury
Regulation §1.409A-1(h) or in subsequent regulations or other guidance issued by
the Internal Revenue Service.

ARTICLE 2
RETIREMENT BENEFITS

2.1 Normal Retirement Benefit. Upon the Executive’s attainment of Full Vesting
Age, the Executive will be eligible to receive his/her full Normal Retirement
Benefit.

2.1.1.

Amount of Benefit. The annual Normal Retirement Benefit under this Section 2.1
is an amount equal to _____ percent (___%) of the Executive’s Final Salary as of
the date of the Termination of Employment.

             2.1.2.

Payment of Benefit. The Employer shall pay the aggregate annual benefit
described in Section 2.1.1 to the Executive in one hundred twenty (120) equal
monthly installments beginning on the first day of the second month of the date
the Executive attains age seventy (70).

2.2 Early Termination Benefit. Upon the Executive’s Termination of Employment
prior to the Executive’s attainment of Full Vesting Age, except for Cause or
Change in Control, the Executive shall be eligible to receive the benefit
described in this Section 2.2 in lieu of any other benefit under Article 2 of
this Plan.

2.2.1.

Amount of Benefit. The benefit amount under this Section 2.2 is the Early
Termination Benefit Percentage, calculated as of the date of Termination of
Employment.

             2.2.2.

Payment of Benefit. The Employer shall pay the Early Termination Benefit to the
Executive in one hundred twenty (120) equal monthly installments beginning on
the first day of the second month following the date the Executive attains age
seventy (70).

5

--------------------------------------------------------------------------------



2.3 Change in Control Benefit. Upon the Executive’s Termination of Employment
within the two-year period following the effective date of a Change of Control,
the Executive shall be eligible to receive the benefit described in this Article
2.3 in lieu of any other benefit under this Plan.

2.3.1

Amount of Benefit. The benefit under this Section 2.3 is an amount equal to the
Normal Retirement Benefit set forth under Section 2.1 hereof.

             2.3.2

Payment of Benefit. The Employer shall pay the Change in Control Benefit to the
Executive in one hundred twenty (120) equal monthly installments beginning on
the first day of the second month following the date the Executive attains age
seventy (70).

2.4 Restriction on Timing of Distributions. Notwithstanding any provision of
this Plan to the contrary, benefit distributions to a Specified Employee that
are made upon Termination of Employment may not commence earlier than six (6)
months after the date of such Termination of Employment. Therefore, in the event
this Section 2.5 is applicable to the Executive, any distribution which would
otherwise be paid to the Executive within the first six months following the
Termination of Employment shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Termination of
Employment. All subsequent distributions shall be paid in the manner specified.

2.5 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the amount the Bank has accrued with respect to the Bank’s obligations
hereunder, a distribution shall be made as soon as is administratively
practicable following the discovery of the plan failure.

2.6 One Benefit Only. Despite any contrary provision of this Plan, the Executive
and Beneficiary are entitled to one benefit only under Article 2 of this Plan,
which shall be determined by the first event to occur that is dealt with by
Article 2 of this Plan. Subsequent occurrence of events dealt with by this
Article 2 shall not entitle the Executive or the Executive’s Beneficiary to
other or additional benefits under Article 2.

2.7 Section 280G. Notwithstanding anything contained in the Plan, in the event
payments are provided to the Executive conditioned upon the occurrence of a
Change in Control under this Plan or in connection with any other agreement or
benefit plan of the Employer or the Company to which the Executive is a party or
in which he or she participates exceeds 2.99 of the Executive’s Base Amount, as
that term is defined under Section 280G of the Code and regulations of the
Internal Revenue Service promulgated thereunder, the total compensation to be
paid to the Executive under this Plan or any other agreement or plan between
Executive and the Employer or the Company and shall be reduced to an amount that
is $1.00 less than 2.99 times the Executive’s Base Amount. The Executive shall
have the right to determine which benefits to which he would otherwise be
entitled under this Plan or any other agreement or plan between Executive and
the Employer or the Company shall be reduced.

6

--------------------------------------------------------------------------------



ARTICLE 3
DEATH BENEFITS

3.1 Death During Active Service. If the Executive dies while employed by the
Employer, the Beneficiary shall receive an amount equal to the Accrual Balance
of this Plan as of the date of death less the death benefit amount payable under
the ConnectOne Bank Split Dollar Life Insurance Agreement entered into on
December 10, 2019 between the Employer and the Executive. Such death benefit
under this Plan shall be payable in a single lump sum as soon as
administratively feasible.

3.2 Death After Active Service. If the Executive dies after benefit payments
under Article 2 have commenced but before receiving all such payments, or if the
Executive is entitled to benefit payments under Article 2 but dies before
payments commence, the remaining Accrual Balance shall be payable to the
Executive’s Beneficiary in accordance with the applicable payment provisions of
Article 2, until fully disbursed. Payments shall be made in the same amounts
they would have been made to the Executive had the Executive survived.

ARTICLE 4
BENEFICIARIES

4.1 Beneficiary Designations. The Executive shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Plan upon the
death of the Executive. The Beneficiary designated under this Plan may be the
same as or different from the beneficiary designation under any other benefit
plan of the Employer in which the Executive participates.

4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received in writing by the Plan Administrator or its
designated agent.

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

7

--------------------------------------------------------------------------------



4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.

ARTICLE 5
GENERAL LIMITATIONS

5.1 Termination for Cause. If the Executive experiences a Termination of
Employment which is a Termination for Cause, notwithstanding any provision of
this Plan to the contrary, this Plan and the Employer’s obligations under this
Plan shall terminate as of the effective date of the Termination for Cause and
no benefit payments will be made.

5.3 Removal. Despite any contrary provision of this Plan, if the Executive is
removed from office or permanently prohibited from participating in the Bank’s
affairs by an order issued under section 8(e) (4) or (g) (1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1818(e) (4) or (g) (1), or comparable New
Jersey statutory or regulatory provision, all obligations of the Bank under this
Plan shall terminate as of the effective date of the order.

5.4 Default. Despite any contrary provision of this Plan, if the Bank is in
“default” or “in danger of default”, as those terms are defined in of section
3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations
under this Plan shall terminate.

5.5 FDIC Open-Bank Assistance. All obligations under this Plan shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, at the time the Federal
Deposit Insurance Corporation enters into an Plan to provide assistance to or on
behalf of the Bank under the authority contained in section 13(c) of the Federal
Deposit Insurance Act. 12 U.S.C. 1823(c).

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

6.1 Claims Procedure. A person or beneficiary (a “claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows –

6.1.1 Initiation - Written Claim. The claimant initiates a claim by submitting
to the Employer a written claim for the benefits. If the claim relates to the
contents of a notice received by the claimant, the claim must be made within 60
days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.             

8

--------------------------------------------------------------------------------




6.1.2

Timing of Employer Response. The Employer shall respond to such claimant within
ninety (90) days after receiving the claim. If the Employer determines that
special circumstances require additional time for processing the claim, the
Employer can extend the response period by an additional ninety (90) days by
notifying the claimant in writing, prior to the end of the initial ninety
(90)-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Employer
expects to render its decision.

            



6.1.3

Notice of Decision. If the Employer denies part or all of the claim, the
Employer shall notify the claimant in writing of such denial. The Employer shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

               



6.1.3.1

The specific reasons for the denial,

 

6.1.3.2

A reference to the specific provisions of the Plan on which the denial is based,

 

6.1.3.3

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

6.1.3.4

An explanation of the Plan’s review procedures and the time limits applicable to
such procedures, and

 

6.1.3.5

A statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

6.2 Review Procedure. If the Employer denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Employer
of the denial, as follows

6.2.1

Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Employer’s notice of denial, must file with the
Employer a written request for review.

            

 

6.2.2

Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Employer shall also provide the claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits.

  6.2.3

Considerations on Review. In considering the review, the Employer shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

9

--------------------------------------------------------------------------------




6.2.4

Timing of Employer Response. The Employer shall respond in writing to such
claimant within sixty (60) days after receiving the request for review. If the
Employer determines that special circumstances require additional time for
processing the claim, the Employer can extend the response period by an
additional sixty (60) days by notifying the claimant in writing, prior to the
end of the initial sixty (60)-day period, that an additional period is required.
The notice of extension must set forth the special circumstances and the date by
which the Employer expects to render its decision.

             6.2.5

Notice of Decision. The Employer shall notify the claimant in writing of its
decision on review. The Employer shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth –

                6.2.5.1

The specific reasons for the denial,

  6.2.5.2

A reference to the specific provisions of the Plan on which the denial is based,

  6.2.5.3

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

  6.2.5.4

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

ARTICLE 7
MISCELLANEOUS

7.1 Amendments and Termination. Subject to Section 7.13 of this Plan, (a) this
Plan may be amended solely by a writing signed by the Employer and by the
Executive, and (b) except for termination occurring under Article 5, this Plan
may be terminated solely by a writing signed by the Employer and by the
Executive.

7.2 Binding Effect. This Plan shall bind the Executive and the Employer and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.

7.3 No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

7.4 Non-Transferability. Benefits under this Plan cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.

10

--------------------------------------------------------------------------------



7.5 Tax Withholding. The Employer shall withhold any taxes that are required to
be withheld from the benefits provided under this Plan.

7.6 Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction, and performance
of this Plan shall be governed by and construed in accordance with the laws of
the State of New Jersey, without giving effect to the principles of conflict of
laws of such state.

7.7 Unfunded Arrangement. The Executive and the Executive’s Beneficiary are
general unsecured creditors of the Employer for the payment of benefits under
this Plan. The benefits represent the mere promise by the Employer to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Employer to which the Executive and Beneficiary have no preferred
or secured claim.

7.8 Severability. If any provision of this Plan is held invalid, such invalidity
shall not affect any other provision of this Plan, and each such other provision
shall continue in full force and effect to the full extent consistent with law.
If any provision of this Plan is held invalid in part, such invalidity shall not
affect the remainder of the provision, and the remainder of such provision
together with all other provisions of this Plan shall continue in full force and
effect to the full extent consistent with law.

7.9 Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Plan.

7.10 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to the Board of Directors,
at ___________________________________, _____________.

7.11 Entire Plan. This Plan constitutes the entire agreement between the
Employer and the Executive concerning the subject matter hereof. No rights are
granted to the Executive under this Plan other than those specifically set forth
herein.

7.12 Payment of Legal Fees. In the event litigation ensues between the parties
concerning the enforcement of the obligations of the parties under this Plan,
the Employer shall pay all costs and expenses in connection with such litigation
until such time as a final determination (excluding any appeals) is made with
respect to the litigation. If the Employer prevails on the substantive merits of
the each material claim in dispute in such litigation, the Employer shall be
entitled to receive from the Executive all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Executive in connection with such litigation, and the Executive shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.

11

--------------------------------------------------------------------------------



7.13 Termination or Modification of Plan Because of Changes in Law, Rules or
Regulations. The Employer is entering into this Plan on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Plan, then the Employer reserves the right
to terminate or modify this Plan accordingly, subject to the written consent of
the Executive, which shall not be unreasonably withheld. This Section 7.13 shall
become null and void effective immediately if a Change in Control occurs.

ARTICLE 8
ADMINISTRATION OF PLAN

8.1 Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator consisting of the Board of Directors of the Employer or such
committee or person(s) as the Board of Directors of the Employer shall appoint.
The Plan Administrator shall have the sole and absolute discretion and authority
to interpret and enforce all appropriate rules and regulations for the
administration of this Plan and the rights of the Participant under this Plan,
to decide or resolve any and all questions or disputes arising under this Plan,
including benefits payable under this Plan and all other interpretations of this
Plan, as may arise in connection with the Plan.

8.2 Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan. No Executive or Beneficiary
shall be deemed to have any right, vested or nonvested, regarding the continued
use of any previously adopted assumptions, including but not limited to the
discount rate and calculation method described in Section 1.1.

8.4 Indemnity of Plan Administrator. The Plan Administrator shall not be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan, unless such action or omission
is attributable to the willful misconduct of the Plan Administrator or any of
its members. The Employer shall indemnify and hold harmless the members of the
Plan Administrator against any and all claims, losses, damages, expenses, or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Plan Administrator or any of its
members.

8.5 Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Bank have
signed this Plan as of the date first written above.

THE EXECUTIVE:            CONNECTONE BANK   By:                  Its:  

13

--------------------------------------------------------------------------------



CONNECTONE BANK
BENEFICIARY DESIGNATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

I, ______________________, designate the following as beneficiary of any death
benefits under this Supplemental Executive Retirement Plan –

Primary:      .


Contingent:      .

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust Plan.

I understand that I may change these beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Signature:        _________________________   Date: _________________________,
_____   Accepted by the Employer this ______ day of ________________, _____  
By: _________________________   Print Name: _________________________   Title:
_________________________

14

--------------------------------------------------------------------------------